Opinion op the Court by
William Rogers Clay, Commissioner
Reversing.
T. J. Harris was the husband of Gertrude Hall Harris, who died in the year 1892, the owner of 32 abres of land *616in Simpson county. She was survived by her husband and T. B. Harris, their only child. Under the law then in force, T. J. Harris, upon the death of his -wife, became the owner of a life estate in the land, while the remainder passed, to T. B. Harris. In the year 1902 T. J. Harris sold the land to L. Gr. Berry for $1,280.00 cash, with the agreement that T. B. Harris, who was then an infant, would convey the remainder to the grantee when he became twenty-one years of age. T. B. Harris became twenty-one on July 4, 1908, and on July 21, 1908, executed to Berry a deed conveying his interest in the land. T. J. Harris died on January 1, 1918, and soon thereafter his administrator brought suit to settle the estate. T. B. Harris1 presented a claim for $1,280.00, which was allowed after being credited with the sum of $160.00. Thereafter he amended his claim and asked for interest, which was allowed by the chancellor from the time T. B. Harris reached his majority. The administrator appeals.
T. B. Harris pleaded, and his evidence tends to show, that his father agreed that if he would convey the land to Berry, his father would invest the consideration in Logan county land, and that his father failed to keep this agreement. There was further evidence that Logan county land had greatly increased in value. It is conceded that under ordinary circumstance's the father, who was a life tenant, was entitled to the income from the proceeds of the 'sale, but insisted that as. the father failed to comply with his agreement to invest the proceeds of the sale in Logan county land, which would have resulted in increasing the corpus of the estate, and there is no other way by which T. B. Harris may be compensated for the breach of the contract, the court did not err in allowing him interest. ! >
It is not pleaded, nor does the evidence show, that the decedent agreed to invest 'the proceeds of the sale of the Simpson county land in any particular tract of Logan county land. If such had been the agreement, the value of the particular tract when the agreement was made, and its value when the decedent died, might have been shown, and from this evidence we might be able to say that T. B. Harris had been damaged by the breach of the agreement. However, as the case is! presented,, we would have to assume that the decedent might have displayed good judgment in the purchase of the Logan *617county land, and that the particular tract which he might have selected would have increased in value, although it is shown that he was not a good farmer, and for this reason might have selected a tract of land that would have actually decreased in value. In view of these considerations it cannot be said with reasonable certainty that the son was actually damaged by the decedent’s breach of the alleged agreement, and we therefore conclude that his claim of damages is too speculative and remote to authorize the judgment allowing him interest on the proceeds of the sale of the Simpson county land during the lifetime of his father.
The motion to tax certain costs against the appellants is overruled.
Judgment reversed and cause remanded with directions to enter judgment in conformity with this opinion.